Citation Nr: 1452867	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-00 066A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The April 2008 rating decision granted service connection for PTSD, assigning a rating of 50 percent, and denied service connection for hepatitis C.  In September 2008, a notice of disagreement was filed in regards to both claims.  In December 2009, the RO issued a statement of the case that continued the 50 percent rating for PTSD and denied service connection for hepatitis C.  In January 2010, the Veteran filed a substantive appeal expressly limiting the appeal to the PTSD rating alone.  The issue of service connection for hepatitis C is not before the Board.

The record includes evidence suggesting that the Veteran's PTSD symptoms may render him unable to secure and follow substantially gainful employment.  Specifically, in January 2010, the Veteran submitted a statement attached to his substantive appeal in which he wrote "I didn't so much retire from work as took advantage of the opportunity to leave under the terms of retirement in order to avoid being around people, as it was becoming increasingly difficult."  In his November 2009 VA examination, the Veteran provided further support for this notion.  He stated that he was on the verge of a physical confrontation with a coworker and that he generally had problems with his coworkers and supervisors, which would sometimes result in disciplinary action.  For these reasons, the Board finds that the record raises a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU when the appellant claims he is unable to work due to a service connected disability.).

In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled October 2014 hearing by letter in September 2014, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks a higher initial rating for PTSD, currently rated as 50 percent disabling from the effective date of the award of service connection-October 30, 2007.  The Veteran contends, and the evidence of record tends to suggest, that his PTSD has worsened since his last VA examination in November 2009.  Specifically, since that examination, the Veteran has revealed that he retired from work in order to take advantage of the opportunity to avoid being around people.  A new examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517, 526-27 (1995) ("Where the record does not adequately reveal the current state of the claimant's disability and the claim is well grounded, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

As noted above, the record raises a claim of entitlement to a TDIU.  This matter has not been adjudicated by the AOJ.  On remand, the AOJ must issue an appropriate notification letter prior to adjudication of this issue.

Additionally, in a June 2010 correspondence, the Veteran's representative wrote that should the Veteran miss his travel board hearing, the representative would like to submit a thorough appellate argument in the form of a VA 646.  As the Veteran's representative has not yet submitted this argument, on remand he should be given an opportunity to do so.

Lastly, any relevant updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Issue an appropriate notification letter for the Veteran's implied TDIU claim.

2.  Obtain all relevant treatment records dated since January 2010.  During his last VA examination, the Veteran indicated that he was open to trying treatment for his PTSD; it's unclear whether he did, but attempts should be made to obtain any possible VA and private treatment records.  All attempts to obtain these records must be documented in the claims file.

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA psychiatric examination by an appropriate professional to determine the current severity of his PTSD.  The entire claims file, to include electronic files, must be reviewed by the examiner.

All signs and symptoms of the service-connected psychiatric disorder must be reported in detail in a manner that is responsive to the rating criteria.  

The examiner must describe the impact of the Veteran's psychiatric disorder on his occupational and social functioning, and specifically opine as to whether it renders him unable to secure or follow a substantially gainful occupation.  In doing so, the examiner must take into consideration the Veteran's level of education, training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  (The Veteran is also service connected for a scar on the left buttocks.)

If the examiner finds that the Veteran's service-connected disabilities do not render him unable to obtain and maintain substantially gainful employment, the examiner should provide examples of the types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

It is imperative for the examiner to be advised that the focus of the inquiry is not on why the Veteran has been or is currently unemployed, but rather it is on whether or not his service-connected disabilities currently preclude substantially gainful employment in light of his education and work history.  A complete rationale must be provided for any opinion offered.

4.  Then, readjudicate the claims on appeal, to include entitlement to a TDIU.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

5.  As the Veteran's representative has previously indicated that he wants to submit an argument for appeal in the form of a VA Form 646, contact the representative to provide that opportunity.

6.  Finally, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

